Chief Judge Fuld (dissenting in part).
I agree with the court that the lineup identifications of the three codefendants were unnecessarily suggestive and that, to the extent their convictions are otherwise valid, there should be a hearing to determine whether the in-court identifications were tainted by the improper lineups. Accordingly, I concur in the court’s decision insofar as it relates to the defendant Burwell. However, since he did not take the stand and his confession contained matter not to be found in the statements of his codefendants McMoore and Washington which tended to incriminate them, I believe *337that the qualifications upon the Bruton rule [Bruton v. United States, 391 U. S. 123], as set forth in Harrington v. California (395 U. S. 250, 252) and People v. McNeil (24 N Y 2d 550), are not applicable to those codefendants and that the Appellate Division was correct in reversing their convictions and directing a new trial.
Judges Scileppi, Bergan, Breitel, Jasen and Gibson concur in Per curiam, opinion; Chief Judge Fuld dissents in part and votes to affirm in People v. McMoore and Washington in a separate opinion in which Judge Burke concurs.
In People v. Burwell: Judgment modified by directing a hearing on the issue of in-court identification in accordance with the opinion herein, and, as so modified, affirmed.
In People v. McMoore and Washington: Order reversed, judgments of Supreme Court, Kings County, reinstated, and a hearing directed on the issue of in-court identification in accordance with the opinion herein.